AMENDMENT NO. 5 TO CONVERTIBLE PROMISSORY NOTE This Amendment No. 5 to Convertible Promissory Note (the “Amendment”) is entered into as of January 23, 2017 by and between ImageWare Systems, Inc., a Delaware corporation (the “Company”), and Neal I. Goldman, or his registered assigns (“Holder”). Unless otherwise specified herein, all capitalized terms set forth in this Amendment shall have the meanings ascribed to them in the Note. RECITALS WHEREAS, On March 27, 2013, the Company issued to Holder a Convertible Promissory Note (the “Note”) in the principal amount of $2.5 million. The Note was amended pursuant to Amendment No. 1 to Convertible Promissory Note, dated March 12, 2014 (“Amendment No. 1”), Amendment No. 2 to Convertible Promissory Note, dated April 23, 2014 (“Amendment No. 2”), Amendment No. 3 to Convertible Promissory Note, dated December 8, 2014 (“Amendment No. 3”), and Amendment No. 4 to Convertible Promissory Note, dated March 10, 2016 (“Amendment No. 4”) (together, the “Note Amendments”); and WHEREAS, Holder and the Company now desire to amend the Note, as amended by the Note Amendments, to (i) fix the principal amount under the Note at Five Million Five Hundred Thousand Dollars ($5,500,000); (ii) extend the Maturity Date, as defined in the Note AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned parties agree as follows: 1.
